DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 04/06/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-9, 11, 14-15, 25-31, 36, and 38-39 are pending.
Priority
4.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 15/849,191, filed on 12/20/2017, which claims domestic priority to U.S. Provisional Application No. 62/437,600, filed on 12/21/2016.
Drawings
5.	The Drawings filed on 10/15/2020 are acknowledged and accepted by the examiner.
Specification
6.	The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In the instant case, p. 42, bottom contains an embedded hyperlink.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), or Second Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-9, 11, 14-15, 24-28, 31, 36 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 (claims 2, 4-9, 11, 14, 25-28, 31, and 36 dependent therefrom), 3, 15, and 38 (claim 39 dependent therefrom) are indefinite in the recitations of “wherein said xylose transporter has an amino acid sequence that is at least 89% identical to a Metschnikowia xylose transporter” in claim 1, “wherein said xylose transporter has an amino acid sequence that is at least 90%, at least 95%, at least 98%, or at least 99%, identical to said Metschnikowia xylose transporter” in claim 3, and “wherein said xylose transporter has an amino acid sequence…” in claim 15 are indefinite because one cannot ascertain which particular xylose transporter is to be used as the reference sequence for determination of the % sequence identity.
	Further regarding claim 6, the phrase “H0 Metschnikowia sp.” is indefinite because it is unclear what the metes and bounds of the species of Metschnikowia encompasses.  The examiner has reviewed the specification and the prior art and found no teaching or recitation where one of ordinary skill in the art could ascertain what the structure or phenotype of “H0 Metschnikowia sp.” encompasses and how that structure or phenotype differs or compares to any other Metschnikowia yeast.  It is suggested that applicants clarify the meaning of the claims.
	Further regarding claim 27, the term “substantially” is a relative term which renders the claim indefinite.  The term "substantially" is a term of degree and the examiner has reviewed the specification and while the specification in paragraph 0040 states “[t]he term ‘substantially anaerobic’ when used in reference to a culture or growth condition is intended to mean that the amount of dissolved oxygen in a liquid medium is less than about 10% of saturation”, the term “about” in the definition is also a relative term.  There is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.
	Regarding claim 31, there is insufficient antecedent basis for the limitation “Saccharomyces cerevisiae”.  Additionally, claim 31 is indefinite because it recites dependency on claim 30, which is a cancelled claim.  It is therefore unclear which claim, claim 31 is referring to.  In the interest of compact prosecution, claim 30 will be interpreted as being dependent upon claim 1.  
	Further regarding claim 31, the recitation of “at least one exogenous nucleic acid encoding…(c) SEQ ID NO:  21; or (d) SEQ ID NO:  27” is indefinite because SEQ ID NOs:  21 and 27 represent nucleic acid sequences which are not encoded by anything and instead encode polypeptides.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a), or First Paragraph
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
10.	Claims 1-9, 11, 14-15, 24-28, 31, 36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-9, 11, 14, 25-28, 30, and 36 are drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 89% identical to a Metschnikowia xylose transporter.  The structure and function of the claimed xylose transporter having up to 11% change in sequence is unlimited.
	Claim 15 is drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 74% identical to a Xyt1p of a Metschnikowia species, at least 85% identical to a Gxf1p of a Metschnikowia species, at least 89% identical to a Gxf1p of a Metschnikowia species, at least 71% identical to a Gxf2p/Gal2p/ of a Metschnikowia species; at least 71% identical to Gxs1p/Hgtl12p of a Metschnikowia species; at least 60% identical to a Hxt5p of a Metschnikowia species; at least 84% identical to a Hxt2.6p of a Metschnikowia species; at least 50% identical to Qup2p of a Metschnikowia species; of at least 74% identical to a Aps1p/Hgt19p of a Metschnikowia species.  The structure and function of the claimed xylose transporter having up to claimed % change in sequence is unlimited.
	Claim 36 is drawn to the non-naturally occurring microbial organism of claim 1, wherein said microbial organism further comprises a metabolic pathway capable of producing a bioderived compound from xylose, wherein said bioderived compound is selected from the group consisting of xylitol, ethanol, n-butanol, isobutanol, isopropanol, arabitol, ethyl acetate, phenyl-ethyl alcohol, 2-methyl-butanol, and 3-methyl-butanol.  The structure of the metabolic pathway capable of producing a bioderived compound is unlimited.
	Claims 38-39 are drawn to a method of producing a bioderived compound comprising culturing the non-naturally occurring microbial organism of claim 36 under conditions and for a sufficient period of time to produce said bioderived compound, and wherein said microbial organism comprises a pathway capable of producing the bioderived compound from xylose.  The structure of the metabolic pathway capable of producing any bioderived compound is unlimited.
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus of non-naturally occurring microbial organism comprising xylose transporters as encompassed by the claims (i.e. Saccharomyces cerevisiae transformed with heterologous polynucleotides encoding the amino acid sequences of SEQ ID NOs:  1-5 and 7-12).  There are no other drawings or structural formulas disclosed of microbial organism comprising a xylose transporter as encompassed by the claims.  There is no prior-art or disclosed teaching regarding which of the amino acids can vary from the infinite number of xylose transporters by either conservative or non-conservative substitutions and still result in a protein that has xylose transporter and there is no disclosed or art-recognized correlation between any structure other than SEQ ID NOs:  1-5 and 7-12 to have such activity. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have xylose transporter activity, there is no general knowledge in the art about xylose transporters that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of a Saccharomyces cerevisiae transformed with nucleic acids encoding SEQ ID NOs:  1-5 and 7-12 as being representative of microbial organisms as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
Regarding claims 36 and 38-39, the specification discloses an actual reduction to practice of the following representative species of microbial organism comprising a metabolic pathway capable of producing a bioderived compound from xylose as encompassed by the claims (i.e. S. cerevisiae expressing xylose transporters and xylose reductase and deletions of endogenous xylulokinase genes for production of xylitol).  Other than the disclosed example, there are no other drawings or structural formulas disclosed of modified bacterial cells with biosynthetic pathways that permit the production of any nonribosomal molecule.  The specification fails to disclose a sufficient number of representative species of the infinite number of biosynthetic genes and pathways for producing any bioderived product as encompassed by the claims.  In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo biochemical pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2]. Here, the disclosure fails to teach which combination of microorganism, expression system, and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve any bioderived product when expressed. In the absence of such disclosure, the claimed modified microbial organism cannot be said to have been described. 
B.	Scope of Enablement
11.	Claims 1-9, 11, 14-15, 24-28, 31, 36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Saccharomyces cerevisiae transformed with heterologous polynucleotides encoding the amino acid sequences of SEQ ID NOs:  1-5 and 7-12, does not reasonably provide enablement for all microbial organisms comprising a xylose transporter as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	 (A) The breadth of the claims: Claims 1-9, 11, 14, 25-28, 30, and 36 are drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 89% identical to a Metschnikowia xylose transporter.  The structure and function of the claimed xylose transporter having up to 11% change in sequence is unlimited.
	Claim 15 is drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 74% identical to a Xyt1p of a Metschnikowia species, at least 85% identical to a Gxf1p of a Metschnikowia species, at least 89% identical to a Gxf1p of a Metschnikowia species, at least 71% identical to a Gxf2p/Gal2p/ of a Metschnikowia species; at least 71% identical to Gxs1p/Hgtl12p of a Metschnikowia species; at least 60% identical to a Hxt5p of a Metschnikowia species; at least 84% identical to a Hxt2.6p of a Metschnikowia species; at least 50% identical to Qup2p of a Metschnikowia species; of at least 74% identical to a Aps1p/Hgt19p of a Metschnikowia species.  The structure and function of the claimed xylose transporter having up to claimed % change in sequence is unlimited.
	Claim 36 is drawn to the non-naturally occurring microbial organism of claim 1, wherein said microbial organism further comprises a metabolic pathway capable of producing a bioderived compound from xylose, wherein said bioderived compound is selected from the group consisting of xylitol, ethanol, n-butanol, isobutanol, isopropanol, arabitol, ethyl acetate, phenyl-ethyl alcohol, 2-methyl-butanol, and 3-methyl-butanol.  The structure of the metabolic pathway capable of producing a bioderived compound is unlimited.
	Claims 38-39 are drawn to a method of producing a bioderived compound comprising culturing the non-naturally occurring microbial organism of claim 36 under conditions and for a sufficient period of time to produce said bioderived compound, and wherein said microbial organism comprises a pathway capable of producing the bioderived compound from xylose.  The structure of the metabolic pathway capable of producing any bioderived compound is unlimited.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed xylose transporters are structurally and functionally unlimited.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
Furthermore, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of non-naturally occurring microbial organism comprising a xylose transporter, i.e. a Saccharomyces cerevisiae transformed with heterologous polynucleotides encoding the amino acid sequences of SEQ ID NOs:  1-5 and 7-12.  Other than these working examples, the specification fails to disclose any other working examples of microbial organisms as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to xylose transporters that maintain the desired activity and the specification fails to provide guidance regarding how one of skill in the art is to use those transporters that are encompassed by the claims yet do not have xylose transport activity. 
Regarding claims 36 and 38-39, the specification discloses the following working example of a non-naturally occurring microbial organism capable of producing a bioderived compound, i.e. S. cerevisiae expressing xylose transporters and xylose reductase and deletions of endogenous xylulokinase genes for production of xylitol. Other than this working example, the specification fails to disclose any other working examples of the infinite number of metabolic pathways that can introduced into any microbial organism to produce any bioderived product.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-6, 14-15, 26-28, 36 and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product and natural process without significantly more. The claim(s) recite(s) a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 89% identical to a Metschnikowia xylose transporter. The claimed microbial organism is not markedly different in structure from a naturally occurring Metschnikowia as evidenced by Santamauro et al. (Biotechnology for Biofuels, 2014; examiner cited).  Furthermore, xylose transporters are naturally expressed in Metschnikowia cells as evidenced by GenBank XP_018713575.1 (GenBank, 2016; examiner cited), GenBank XP_018714886.1 (GenBank, 2016; examiner cited), GenBank XP_018710985.1 (GenBank, 2016, examiner cited), and GenBank XP_018714073.1 (GenBank, 2016; examiner cited), which correspond to the xylose transporters Xyt1p (SEQ ID NO: 1), Gxflp (SEQ ID NO:  2 and 3), Gxf2p/Gal2p (SEQ ID NO:  4), and Hxt5p (SEQ ID NO:  8) [see alignments attached as APPENDIX A]. Additionally, post filing art, Lloyd et al. (Molecular Microbiology, 2019; examiner cited), discloses a xylose transporter that is 100% identical to SEQ ID NO:  4, which corresponds to Gxf2p/Gal2p [see alignment attached as APPENDIX B] The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the natural product because the terms “non-naturally occurring” and “exogenous” are not sufficient to transform the product into something that is markedly different because the structure of the claimed organism would be identical to the natural organism.  The term “exogenous” is broadly defined in paragraph 0034 to encompass the incorporation of the nucleic acid via cell division and genetic recombination that naturally occurs.  Furthermore, a Metschnikowia cell expressing said proteins would be interpreted as being codon-optimized for said protein expression.  Additionally, the recitation of a method of producing a bioderived compound comprising the non-naturally occurring microbial organism is not sufficient to transform the process into something that is not naturally occurring because the breadth of the claims encompass the microorganisms natural process of growing under environmental conditions to produce metabolic products.  It is suggested that applicants amend the claims to recite “heterologous”, which is sufficient to transform the microbial organism into something that is markedly different from the natural product.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 1-7, 14-15, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santamauro et al. (Biotechnology for Biofuels, 2014; examiner cited) as evidenced by Lloyd et al. (Molecular Microbiology, 2019; examiner cited).  See MPEP 2131.01.III regarding multiple reference 102 rejections.
16.	Claims 1-7, 14, 26, and 28 are drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 89% identical to a Metschnikowia xylose transporter.
	Claim 15 is drawn to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding a xylose transporter, wherein said xylose transporter has an amino acid sequence that is at least 74% identical to a Xyt1p of a Metschnikowia species, at least 85% identical to a Gxf1p of a Metschnikowia species, at least 89% identical to a Gxf1p of a Metschnikowia species, at least 71% identical to a Gxf2p/Gal2p/ of a Metschnikowia species; at least 71% identical to Gxs1p/Hgtl12p of a Metschnikowia species; at least 60% identical to a Hxt5p of a Metschnikowia species; at least 84% identical to a Hxt2.6p of a Metschnikowia species; at least 50% identical to Qup2p of a Metschnikowia species; of at least 74% identical to a Aps1p/Hgt19p of a Metschnikowia species.
17.	With respect to claims 1-7, 14-15, 26, and 28, Santamauro et al. teach cultivation of Metschnikowia pulcherrima, an oleaginous yeast, in liquid culture medium (aerobic conditions) capable of converting xylose into a lipid compound (bio-derived compound).  As stated in the 101 rejection above, the terms “non-naturally occurring” and “exogenous” are not sufficient to transform the product into something that is markedly different because the structure of the claimed organism would be identical to the natural organism.  The term “exogenous” is broadly defined in paragraph 0034 to encompass the incorporation of the nucleic acid via cell division and genetic recombination that naturally occurs.  Accordingly, the Metschnikowia of Santamauro et al. reasonably reads on the microbial organism.  
	Although Santamauro et al. does not teach the Metschnikowia cell comprises the claimed xylose transporters and wherein the transporter is from H0 Metschnikowia sp., the examiner is of the position that these features would be inherent to the Metschnikowia pulcherrima disclosed by Santamauro et al. and that the M. pulcherrima of Santamauro et al. contains multiple xylose transporters.  The examiner’s position is supported by evidentiary reference Lloyd et al. which is cited in accordance with MPEP 2131.01.III to demonstrate that M. pulcherrima expresses a xylose transporter encompassed by the term Gxf2p/Gal2p that shares at least 100% sequence identity to SEQ ID NO:  4 [see alignment attached as APPENDIX B]. Furthermore, a Metschnikowia cell expressing said proteins would be interpreted as being codon-optimized for said protein expression.  Since the Office does not have the facilities for examining and comparing applicants’ microbial organism with the microbial organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the microbial organism of the prior art does not possess the same material structural and functional characteristics of the claimed microbial organism). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
18.	The following rejections are presented in the interest of compact prosecution based on the interpretation of the term “exogenous” as being the introduction of nucleic acid molecule via transformation at the hand of a person.
19.	Claims 1-6, 14-15, 25-28, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Bioprocess Biosystem Engineering, 2012; examiner cited) in view of Goncalves et al. (Enzyme and Microbial Technology, 2014; examiner cited), Santamauro et al. (Biotechnology for Biofuels, 2014; examiner cited), GenBank XP_018713575.1 (GenBank, 2016; examiner cited), GenBank XP_018714886.1 (GenBank, 2016; examiner cited), GenBank XP_018710985.1 (GenBank, 2016, examiner cited), and GenBank XP_018714073.1 (GenBank, 2016; examiner cited). 
20.	Jeon et al. teach xylitol production in the yeast Candida tropicalis wherein said yeast has been genetically modified so that it overexpresses a codon optimized xylose reductase (from N. crassa) and also disrupts the endogenous xylose reductase, which both result in the production of 1.44 g/L/h of xylitol when cultured on xylose and glucose as co-substrates, which is a 73% increase compared to the parent strain having only the xylose reductase disrupted [see abstract, Introduction, Materials and Methods, Figures 1 and 3].  Jeon et al. further teach that there is a limiting factor to production of xylitol, which may be xylose transporter in the presence of glucose and xylose, and teach the possibility that additional expression of xylose transporters in C. tropicalis will result in higher production and shorter lag time for xylitol production [see p. 197, column 1, bottom to top of column 2].
	However, Jeon et al. does not teach wherein said xylose transporter is a Metschnikowia xylose transporter.
	Goncalves et al. teach fermentation of xylose and glucose by recombinant Saccharomyces cerevisiae strains expressing hexose transporters [see Abstract]. The recombinant S. cerevisiae strains also express exogenous genes encoding xylose reductase (XYL1), xylose dehydrogenase (XYL2) and xylulokinase (XKS1) [see abstract; Table 1]. The recombinant S. cerevisiae strains comprised chromosomally integrated XYL1, XYL2 and XKS1 genes as well as a multi-copy plasmid overexpressing hexose transporter genes and were subjected to anaerobic batch fermentations in media containing xylose and/or glucose to produce ethanol [see page 14 under "2.1.2. Plasmids"; page 15 under "2.1.5. Fermentation conditions" and "Results"; Tables 3 and 4; Figures 2 and 3]. 
	Santamauro et al. teach Metschnikowia pulcherrima is an oleaginous yeast and establish growth conditions for said yeast and various carbon sources that can be utilized to culture said yeast. For example, M. pulcherrima is able to grow on xylose but does better with combinations of xylose and other sugars like glucose or glycerol [See Figure 6] and in fact xylose, unlike the other sugars, xylose was continuously consumed until it was exhausted from the culture medium after a period of 12 days and the species only returned to consuming the other sugars in the culture medium once said xylose was completely exhausted [See p. 6, 2nd col., middle paragraph]. Santamauro et al. teach that Metschnikowia pulcherrima is a synonym for Candida pulcherrima [See p. 2, 1st col., last paragraph].
	GenBank XP_018713575.1 teach a Metschnikowia xylose transporter corresponding to the xylose transporters Xyt1p sharing greater than 90% sequence identity to SEQ ID NO: 1 [see alignment attached as APPENDIX A]. 
	GenBank XP_018714886.1 teach a Metschnikowia xylose transporter corresponding to the xylose transporter Gxflp sharing greater than 90% sequence identity to SEQ ID NOs:  2 and 3 [see alignment attached as APPENDIX A]. 
	GenBank XP_018710985.1 teach a Metschnikowia xylose transporter corresponding to the xylose transporter Gxf2p/Gal2p sharing greater than 90% sequence identity to SEQ ID NO:  4 [see alignment attached as APPENDIX A]. 
	GenBank XP_018714073.1 teach a Metschnikowia xylose transporter corresponding to the xylose transporter Hxt5p sharing greater than 90% sequence identity to SEQ ID NO:  8 [see alignment attached as APPENDIX A].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Jeon et al., Goncalves et al., Santamauro et al., GenBank XP_018713575.1, GenBank XP_018714886.1, GenBank XP_018710985.1, and GenBank XP_018714073.1 to genetically modify a S. cerevisiae strain with multiple xylose transporters because Jeon explicitly teach the possibility that additional expression of xylose transporters will result in higher production and shorter lag time for xylitol production.  Goncalves et al. teach fermentation of xylose and glucose by recombinant Saccharomyces cerevisiae strains expressing hexose transporters.  Santamauro et al. explicitly teach that Metschnikowia pulcherrima efficiently utilizes xylose and GenBank XP_018713575.1, GenBank XP_018714886.1, GenBank XP_018710985.1, and GenBank XP_018714073.1 teach xylose transporters from Metschnikowia.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Jeon et al., Goncalves et al., Santamauro et al., GenBank XP_018713575.1, GenBank XP_018714886.1, GenBank XP_018710985.1, and GenBank XP_018714073.1 to genetically modify a S. cerevisiae strain with multiple xylose transporters because it would require simple substitution of the transporters of Goncalves with the Metschnikowia transporters, and one of ordinary skill in the art would be motivated to do so because Jeon et al. proposes that additional xylose transporters will result in higher production and shorter lag time for xylitol production and Santamauro et al. acknowledges that Metschnikowia pulcherrima efficiently utilizes xylose.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
22.	Claims 1-9, 11, 14-15, 25-28, 31, 36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,829,789. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the ‘789 patent recite a non-naturally occurring microbial organism comprising at least one heterologous nucleic acid encoding a xylose transporter, wherein said xylose transporter comprises an amino acid sequence that is at least 95% identical to the amino acid sequence selected from the group consisting of the amino acid sequence of SEQ ID NOs: 1-12 and methods for producing a bioderived compound by culturing said non-naturally occurring microbial organism.
Conclusion
23.	Status of the claims:
	Claims 1-9, 11, 14-15, 25-31, 36, and 38-39 are pending.
	Claims 1-9, 11, 14-15, 25-31, 36, and 38-39 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

XP_018713575.1 with SEQ ID NO:  1

Query Match             90.5%;  Score 2585;  DB 9;  Length 543;
  Best Local Similarity   88.4%;  
  Matches  480;  Conservative   35;  Mismatches   28;  Indels    0;  Gaps    0;

Qy          1 MGYEEKLVAPALKFKNFLDKTPNIHNVYVIAAISCTSGMMFGFDISSMSVFVDQQPYLKM 60
              ||||||||||||||: |||||||:||:||||||||||||||||||||||||||| |||: 
Db          1 MGYEEKLVAPALKFRKFLDKTPNLHNIYVIAAISCTSGMMFGFDISSMSVFVDQAPYLRY 60

Qy         61 FDNPSSVIQGFITASMSLGSFFGSLTSTFISEPFGRRASLFICGILWVIGAAVQSSSQNR 120
              ||:||||||||||||||||||||||||||:||||||||||||||||| ||||:| |:|||
Db         61 FDSPSSVIQGFITASMSLGSFFGSLTSTFVSEPFGRRASLFICGILWCIGAAIQCSAQNR 120

Qy        121 AQLICGRIIAGWGIGFGSSVAPVYGSEMAPRKIRGTIGGIFQFSVTVGIFIMFLIGYGCS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AQLICGRIIAGWGIGFGSSVAPVYGSEMAPRKIRGTIGGIFQFSVTVGIFIMFLIGYGCS 180

Qy        181 FIQGKASFRIPWGVQMVPGLILLIGLFFIPESPRWLAKQGYWEDAEIIVANVQAKGNRND 240
               ||| |||||||||||:||:||| |||||||||||||||||||||||||||:|||||| |
Db        181 HIQGLASFRIPWGVQMIPGIILLTGLFFIPESPRWLAKQGYWEDAEIIVANIQAKGNRED 240

Qy        241 ANVQIEMSEIKDQLMLDEHLKEFTYADLFTKKYRQRTITAIFAQIWQQLTGMNVMMYYIV 300
              |||||||||||:||:|||| | |||||||:||||:|| ||: ||||||||||||||||||
Db        241 ANVQIEMSEIKEQLLLDEHAKAFTYADLFSKKYRKRTFTAVSAQIWQQLTGMNVMMYYIV 300

Qy        301 YIFQMAGYSGNTNLVPSLIQYIINMAVTVPALFCLDLLGRRTILLAGAAFMMAWQFGVAG 360
              |||||||| |:|||||||||||:|||||||||| ||||||||||| ||| |||:||||||
Db        301 YIFQMAGYDGDTNLVPSLIQYILNMAVTVPALFTLDLLGRRTILLIGAALMMAFQFGVAG 360

Qy        361 ILATYSEPAYISDTVRITIPDDHKSAAKGVIACCYLFVCSFAFSWGVGIWVYCSEVWGDS 420
              |||||||||::|||||||||::||||||||||||||||||||||||||||||||||||||
Db        361 ILATYSEPAFLSDTVRITIPEEHKSAAKGVIACCYLFVCSFAFSWGVGIWVYCSEVWGDS 420

Qy        421 QSRQRGAALATSANWIFNFAIA MFTPSSFKNITWKTYIIYATFCACMFIHVFFFFPETKG 480
              |||||||||:|||||||||||||||||||:||||||| ||||||||||||||||||||||
Db        421 QSRQRGAALSTSANWIFNFAIA MFTPSSFRNITWKTYCIYATFCACMFIHVFFFFPETKG 480

Qy        481 KRLEEIGQLWDEGVPAWRSAKWQPTVPLASDAELAHKMDVAHAEHADLLATHSPSSDEKT 540
              ||||||||||:| ||||||| |:|:||:|:||||  ||| :| || :|: :| |||:|| 
Db        481 KRLEEIGQLWEENVPAWRSASWEPSVPIATDAELIQKMDTSHEEHPELMHSHLPSSEEKV 540

Qy        541 GTV 543
              |||
Db        541 GTV 543


XP_018714886.1 with SEQ ID NO:  2

Query Match             93.3%;  Score 2558.5;  DB 23;  Length 545;
  Best Local Similarity   92.0%;  
  Matches  481;  Conservative   27;  Mismatches   14;  Indels    1;  Gaps    1;

Qy          2 SQDELHTKSGVETPINDSLLEEKHDVTPLAALPEKSFKDYISISIFCLFVAFGGFVFGFD 61
              ||||| :| ||:||||||| | | : :||| |||| ||||||||:|||||||||||||||
Db          4 SQDELQSKLGVDTPINDSLFEAKEE-SPLAVLPEKHFKDYISISVFCLFVAFGGFVFGFD 62

Qy         62 TGTISGFVNMSDFKTRFGEMNAQGEYYLSNVRTGLMVSIFNVGCAVGGIFLCKIADVYGR 121
              ||||||||||||| ||||::|| | ||||:|||||:||||||||||||||||||||||||
Db         63 TGTISGFVNMSDFTTRFGQLNADGTYYLSDVRTGLLVSIFNVGCAVGGIFLCKIADVYGR 122

Qy        122 RIGLMFSMVVYVVGIIIQIASTTKWYQYFIGRLIAGLAVGTVSVISPLFISEVAPKQLRG 181
              |:|||||||:|||||||||:||||||||||||||||||||||||:|||||||||||||||
Db        123 RMGLMFSMVIYVVGIIIQISSTTKWYQYFIGRLIAGLAVGTVSVVSPLFISEVAPKQLRG 182

Qy        182 TLVCCFQLCITLGIFLGYCTTYGTKTYTDSRQWRIPLGICFAWALFLVAGMLNMPESPRY 241
              |||||||||||||||||||||||||:|:||||||||||:|||||||||||||||||||||
Db        183 TLVCCFQLCITLGIFLGYCTTYGTKSYSDSRQWRIPLGLCFAWALFLVAGMLNMPESPRY 242

Qy        242 LVEKSRIDDARKSIARSNKVSEEDPAVYTEVQLIQAGIDREALAGSATWMELVTGKPKIF 301
              |||||||::|||||||||||:|||||||||||||||||||||||| |:| ||:|||||| 
Db        243 LVEKSRIEEARKSIARSNKVNEEDPAVYTEVQLIQAGIDREALAGKASWGELITGKPKIL 302

Qy        302 RRVIMGVMLQSLQQLTGDNYFFYYGTTIFKAVGLQDSFQTSIILGIVNFASTFVGIYAIE 361
              ||||||:||||||||||||||||||||||:||||||||||||||||||||||||||||||
Db        303 RRVIMGIMLQSLQQLTGDNYFFYYGTTIFQAVGLQDSFQTSIILGIVNFASTFVGIYAIE 362

Qy        362 RMGRRLCLLTGSACMFVCFIIYSLIGTQHLYKNGFSNEPSNTYKPSGNAMIFITCLYIFF 421
              ||||||||||||||||||||||||||||||||:||||:|||||||||:||||||||||||
Db        363 RMGRRLCLLTGSACMFVCFIIYSLIGTQHLYKDGFSNDPSNTYKPSGDAMIFITCLYIFF 422

Qy        422 FASTWAGGVYCIVSESYPLRIRSKAMSVATAANWMWGFLISFFTPFITSAIHFYYGFVFT 481
              ||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||||
Db        423 FASTWAGGVYCIISESYPLRIRSKAMSVATAANWMWGFLISFFTPFITSAIHFYYGFVFT 482

Qy        482 GCLAFSFFYVYFFVVETKGLSLEEVDILYASGTLPWKSSGWVP 524
              ||| |||||||||||||||||||||||||||||||||||||||
Db        483 GCLLFSFFYVYFFVVETKGLSLEEVDILYASGTLPWKSSGWVP 525


XP_018714886.1 with SEQ ID NO:  3

Query Match             95.5%;  Score 2272;  DB 23;  Length 545;
  Best Local Similarity   93.6%;  
  Matches  425;  Conservative   22;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 MSDFKTRFGEMNAQGEYYLSNVRTGLMVSIFNVGCAVGGIFLCKIADVYGRRIGLMFSMV 60
              |||| ||||::|| | ||||:|||||:|||||||||||||||||||||||||:|||||||
Db         72 MSDFTTRFGQLNADGTYYLSDVRTGLLVSIFNVGCAVGGIFLCKIADVYGRRMGLMFSMV 131

Qy         61 VYVVGIIIQIASTTKWYQYFIGRLIAGLAVGTVSVISPLFISEVAPKQLRGTLVCCFQLC 120
              :|||||||||:||||||||||||||||||||||||:||||||||||||||||||||||||
Db        132 IYVVGIIIQISSTTKWYQYFIGRLIAGLAVGTVSVVSPLFISEVAPKQLRGTLVCCFQLC 191

Qy        121 ITLGIFLGYCTTYGTKTYTDSRQWRIPLGICFAWALFLVAGMLNMPESPRYLVEKSRIDD 180
              ||||||||||||||||:|:||||||||||:||||||||||||||||||||||||||||::
Db        192 ITLGIFLGYCTTYGTKSYSDSRQWRIPLGLCFAWALFLVAGMLNMPESPRYLVEKSRIEE 251

Qy        181 ARKSIARSNKVSEEDPAVYTEVQLIQAGIDREALAGSATWMELVTGKPKIFRRVIMGVML 240
              |||||||||||:|||||||||||||||||||||||| |:| ||:|||||| ||||||:||
Db        252 ARKSIARSNKVNEEDPAVYTEVQLIQAGIDREALAGKASWGELITGKPKILRRVIMGIML 311

Qy        241 QSLQQLTGDNYFFYYGTTIFKAVGLQDSFQTSIILGIVNFASTFVGIYAIERMGRRLCLL 300
              ||||||||||||||||||||:|||||||||||||||||||||||||||||||||||||||
Db        312 QSLQQLTGDNYFFYYGTTIFQAVGLQDSFQTSIILGIVNFASTFVGIYAIERMGRRLCLL 371

Qy        301 TGSACMFVCFIIYSLIGTQHLYKNGFSNEPSNTYKPSGNAMIFITCLYIFFFASTWAGGV 360
              |||||||||||||||||||||||:||||:|||||||||:|||||||||||||||||||||
Db        372 TGSACMFVCFIIYSLIGTQHLYKDGFSNDPSNTYKPSGDAMIFITCLYIFFFASTWAGGV 431

Qy        361 YCIVSESYPLRIRSKAMSVATAANWMWGFLISFFTPFITSAIHFYYGFVFTGCLAFSFFY 420
              |||:|||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        432 YCIISESYPLRIRSKAMSVATAANWMWGFLISFFTPFITSAIHFYYGFVFTGCLLFSFFY 491

Qy        421 VYFFVVETKGLSLEEVDILYASGTLPWKSSGWVP 454
              ||||||||||||||||||||||||||||||||||
Db        492 VYFFVVETKGLSLEEVDILYASGTLPWKSSGWVP 525


XP_018710985.1 with SEQ ID NO:  4

Query Match             90.9%;  Score 2608;  DB 23;  Length 609;
  Best Local Similarity   90.5%;  
  Matches  498;  Conservative   22;  Mismatches   28;  Indels    2;  Gaps    1;

Qy          1 MSAEQEQQVSGTSATIDGLASLKQEK--TAEEEDAFKPKPATAYFFISFLCGLVAFGGYV 58
              |||||: |    |||||   |:: :|  |  :|   : |||:|| |||||| ||||||||
Db         58 MSAEQDNQFDQASATIDEPVSIQNDKASTKNDEGDLEKKPASAYLFISFLCCLVAFGGYV 117

Qy         59 FGFDTGTISGFVNMDDYLMRFGQQHADGTYYLSNVRTGLIVSIFNIGCAVGGLALSKVGD 118
              ||||||||||||||||:| ||||| |||:|||||||||||||||||||||||||||||||
Db        118 FGFDTGTISGFVNMDDFLERFGQQSADGSYYLSNVRTGLIVSIFNIGCAVGGLALSKVGD 177

Qy        119 IWGRRIGIMVAMIIYMVGIIIQIASQDKWYQYFIGRLITGLGVGTTSVLSPLFISESAPK 178
              |||||:||||||:||||||||||:||||||||||||||||||||||||||||||||||||
Db        178 IWGRRVGIMVAMVIYMVGIIIQISSQDKWYQYFIGRLITGLGVGTTSVLSPLFISESAPK 237

Qy        179 HLRGTLVCCFQLMVTLGIFLGYCTTYGTKNYTDSRQWRIPLGLCFAWALLLISGMVFMPE 238
              |||||||||||||:|||||||||||||||:|:|||||||||||||||||||| |||||||
Db        238 HLRGTLVCCFQLMITLGIFLGYCTTYGTKDYSDSRQWRIPLGLCFAWALLLIGGMVFMPE 297

Qy        239 SPRFLIERQRFDEAKASVAKSNQVSTEDPAVYTEVELIQAGIDREALAGSAGWKELITGK 298
              ||||||||||||||||||||||:|| ||| |||||||||||||||||||:||||||||||
Db        298 SPRFLIERQRFDEAKASVAKSNKVSPEDPGVYTEVELIQAGIDREALAGTAGWKELITGK 357

Qy        299 PKMLQRVILGMMLQSIQQLTGNNYFFYYGTTIFKAVGMSDSFQTSIVLGIVNFASTFVGI 358
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||| ||
Db        358 PKMLQRVILGMMLQSIQQLTGNNYFFYYGTTIFKAVGMLDSFQTSIVLGIVNFASTFAGI 417

Qy        359 WAIERMGRRSCLLVGSACMSVCFLIYSILGSVNLYIDGYENTPSNTRKPTGNAMIFITCL 418
              :|||||||| ||||||||||||||||||||||:|||||||||||||||||||||||||||
Db        418 FAIERMGRRMCLLVGSACMSVCFLIYSILGSVDLYIDGYENTPSNTRKPTGNAMIFITCL 477

Qy        419 FIFFFASTWAGGVYSIVSETYPLRIRSKGMAVATAANWMWGFLISFFTPFITSAIHFYYG 478
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        478 FIFFFASTWAGGVYSIVSETYPLRIRSKGMAVATAANWMWGFLISFFTPFITSAIQFYYG 537

Qy        479 FVFTGCLIFSFFYVFFFVRETKGLSLEEVDELYATDLPPWKTAGWTPPSAEDMAHTTGFA 538
              ||||||||||||||||||||||||||||||||||||||||||||| ||||::||||||||
Db        538 FVFTGCLIFSFFYVFFFVRETKGLSLEEVDELYATDLPPWKTAGWKPPSADEMAHTTGFA 597

Qy        539 EAAKPTNKHV 548
              |||| ||:||
Db        598 EAAKTTNEHV 607

XP_018714073.1 with SEQ ID NO:  8

Query Match             93.5%;  Score 2651;  DB 23;  Length 548;
  Best Local Similarity   93.2%;  
  Matches  511;  Conservative   21;  Mismatches   16;  Indels    0;  Gaps    0;

Qy          1 MSIFEGKDGKGVSSTESLSNDVRYDNMEKVDQDVLRHNFNFDKEFEELEIEAAQVNDKPS 60
              |||||||: ||  | || : ||| |: |||||| ||||||||||||:|||||||||: |:
Db          1 MSIFEGKERKGSLSIESSTRDVRNDHTEKVDQDALRHNFNFDKEFEDLEIEAAQVNEHPT 60

Qy         61 FVDRILSLEYKLHFENKNHMVWLLGAFAAAAGLLSGLDQSIISGASIGMNKALNLTEREA 120
              ||||||||||||:|:|||||||||||||||||||||||||||||||||||:||||:||||
Db         61 FVDRILSLEYKLYFQNKNHMVWLLGAFAAAAGLLSGLDQSIISGASIGMNRALNLSEREA 120

Qy        121 SLVSSLMPLGAMAGSMIMTPLNEWFGRKSSLIISCIWYTIGSALCAGARDHHMMYAGRFI 180
              |||||||||||||||:|||||||:||||||||||||||||||||||||||||||||||||
Db        121 SLVSSLMPLGAMAGSIIMTPLNEYFGRKSSLIISCIWYTIGSALCAGARDHHMMYAGRFI 180

Qy        181 LGVGVGIEGGCVGIYISESVPANVRGSIVSMYQFNIALGEVLGYAVAAIFYTVHGGWRFM 240
              ||||||||||||||||||||||||||||||||||||||||||||||||:||:| ||||||
Db        181 LGVGVGIEGGCVGIYISESVPANVRGSIVSMYQFNIALGEVLGYAVAAMFYSVTGGWRFM 240

Qy        241 VGSSLVFSTILFAGLFFLPESPRWLVHKGRNGMAYDVWKRLRDINDESAKLEFLEMRQAA 300
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db        241 VGSSLVFSTILFAGLFFLPESPRWLVHKGRNGMAYDVWKRLRDIDDESAKLEFLEMRQAA 300

Qy        301 YQERERRSQESLFSSWGELFTIARNRRALTYSVIMITLGQLTGVNAVMYYMSTLMGAIGF 360
              :|||||||||| ||| |||| | ||||||||||:||||||||||||||||||||||||||
Db        301 HQERERRSQESFFSSCGELFVIPRNRRALTYSVVMITLGQLTGVNAVMYYMSTLMGAIGF 360

Qy        361 NEKDSVFMSLVGGGSLLIGTIPAILWMDRFGRRVWGYNLVGFFVGLVLVGVGYRFNPVTQ 420
              |||||||||||||||||||||||||||||||||||||||||||:|||||||||||:||||
Db        361 NEKDSVFMSLVGGGSLLIGTIPAILWMDRFGRRVWGYNLVGFFIGLVLVGVGYRFDPVTQ 420

Qy        421 KAASEGVYLTGLIVYFLFFGSYSTLTWVIPSESFDLRTRSLGMTICSTFLYLWSFTVTYN 480
              | |||||||||||:||||||||||||||||||||||||||||||||||||||||||||||
Db        421 KQASEGVYLTGLIIYFLFFGSYSTLTWVIPSESFDLRTRSLGMTICSTFLYLWSFTVTYN 480

Qy        481 FTKMSAAFTYTGLTLGFYGGIAFLGLIYQVCFMPETKDKTLEEIDDIFNRSAFSIARENI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||:|||||
Db        481 FTKMSAAFTYTGLTLGFYGGIAFLGLIYQVCFMPETKDKTLEEIDDIFNRSAFSLARENI 540

Qy        541 SNLKKGIW 548
              ||||||||
Db        541 SNLKKGIW 548

















































APPENDIX B

Lloyd et al. and SEQ ID NO:  4

Query Match             100.0%;  Score 2868;  DB 14;  Length 548;
  Best Local Similarity   100.0%;  
  Matches  548;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSAEQEQQVSGTSATIDGLASLKQEKTAEEEDAFKPKPATAYFFISFLCGLVAFGGYVFG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSAEQEQQVSGTSATIDGLASLKQEKTAEEEDAFKPKPATAYFFISFLCGLVAFGGYVFG 60

Qy         61 FDTGTISGFVNMDDYLMRFGQQHADGTYYLSNVRTGLIVSIFNIGCAVGGLALSKVGDIW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FDTGTISGFVNMDDYLMRFGQQHADGTYYLSNVRTGLIVSIFNIGCAVGGLALSKVGDIW 120

Qy        121 GRRIGIMVAMIIYMVGIIIQIASQDKWYQYFIGRLITGLGVGTTSVLSPLFISESAPKHL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRRIGIMVAMIIYMVGIIIQIASQDKWYQYFIGRLITGLGVGTTSVLSPLFISESAPKHL 180

Qy        181 RGTLVCCFQLMVTLGIFLGYCTTYGTKNYTDSRQWRIPLGLCFAWALLLISGMVFMPESP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGTLVCCFQLMVTLGIFLGYCTTYGTKNYTDSRQWRIPLGLCFAWALLLISGMVFMPESP 240

Qy        241 RFLIERQRFDEAKASVAKSNQVSTEDPAVYTEVELIQAGIDREALAGSAGWKELITGKPK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RFLIERQRFDEAKASVAKSNQVSTEDPAVYTEVELIQAGIDREALAGSAGWKELITGKPK 300

Qy        301 MLQRVILGMMLQSIQQLTGNNYFFYYGTTIFKAVGMSDSFQTSIVLGIVNFASTFVGIWA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 MLQRVILGMMLQSIQQLTGNNYFFYYGTTIFKAVGMSDSFQTSIVLGIVNFASTFVGIWA 360

Qy        361 IERMGRRSCLLVGSACMSVCFLIYSILGSVNLYIDGYENTPSNTRKPTGNAMIFITCLFI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IERMGRRSCLLVGSACMSVCFLIYSILGSVNLYIDGYENTPSNTRKPTGNAMIFITCLFI 420

Qy        421 FFFASTWAGGVYSIVSETYPLRIRSKGMAVATAANWMWGFLISFFTPFITSAIHFYYGFV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 FFFASTWAGGVYSIVSETYPLRIRSKGMAVATAANWMWGFLISFFTPFITSAIHFYYGFV 480

Qy        481 FTGCLIFSFFYVFFFVRETKGLSLEEVDELYATDLPPWKTAGWTPPSAEDMAHTTGFAEA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 FTGCLIFSFFYVFFFVRETKGLSLEEVDELYATDLPPWKTAGWTPPSAEDMAHTTGFAEA 540

Qy        541 AKPTNKHV 548
              ||||||||
Db        541 AKPTNKHV 548